Title: To George Washington from James Balfour, 10 May 1772
From: Balfour, James
To: Washington, George



Sir,
Wmsburg May 10th 1772

A power of Attorny has just come to hand from the heir of Magdalin Stott, who claims under the Will of Thos Colvill deced by virtue of the enclos’d paragrapth of his will.
I shall be extremely Oblig’d to you to drop me a line of information as I am perfectly unaquainted in this affair—what steps I ought to take in behalf of the claimant, and whether any money on Account of the Residuary Legatees have ever been remmitted to London—or what this claimant has a prospect to expect—or rather I mean what will be the sum that the Residuary Legatees may expect, or any other information you think necessary to enable me to fullfil the trust reposed in me.
Pardon me for this trouble and permit me to remain with respect Your Ob. Sert

James Balfour


N.B. please to mention what Claimants have offerd as Stotts heir desires to Know.

